DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I claims 1, 4 – 12 and 22 – 23 in the reply filed on January 27, 2022 is acknowledged.
Claims 1, 4 – 12, 14 – 23 are pending; claims 14 – 21 are withdrawn as non-elected inventions, claims 1, 4 – 12 and 22 – 23 have been considered on the merits.  


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 3, 2019; February 4 and 26, 2020; November 16 and 23, 2020; February 19, 2021 and November 29, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4 – 12 and 22 – 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification does not provide clear evidence that the claimed biological material is known and readily available to the public; reproducible; and deposited per the deposit rules under 37 C.F.R 1.801 - 1.809.
Every patent must contain a written description of the invention sufficient to enable a person skilled in the art to which the invention pertains to make and use the invention. Where the invention involves a biological material and words alone cannot sufficiently describe how to make and use the invention in a reproducible manner, access to the biological material may be necessary for the satisfaction of the statutory requirements for patentability under 35 U.S.C. 112. Courts have recognized the necessity and desirability of permitting an applicant for a patent to supplement the written disclosure in an application with a deposit of biological material which is 
The deposit rules (37 CFR 1.801 - 1.809) set forth examining procedures and conditions of deposit which must be satisfied in the event a deposit is required. The rules do not address the substantive issue of whether a deposit is required under any particular set of facts. (MPEP 2402).
Since the microorganisms Lactobacillus plantarum CJLP475 and Lactobacillus plantarum CJLP17 strains are recited in the claims, they is essential to the invention recited in those claims.  It must therefore be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the microorganism is not so obtainable or available, a deposit of the microorganism may satisfy the requirements of 35 U.S.C. § 112.  The specification does not disclose a repeatable process to obtain the microorganism and it is not apparent if the microorganism is readily available to the public.  Moreover, because no taxonomic information appears in the specification, it is not clear what the microorganism actually is.
	However, since a deposit has been made under the terms of the Budapest Treaty, then an affidavit or declaration by Applicants, someone associated with the patent owner who is in a .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 5 – 9 are drawn to a composition comprising Lactobacillus strains, however are rendered vague and indefinite for reciting “when administered to a subject” because it is unclear if the phrase intends to encompass method steps for administering the composition.  In addition, the limitations appear to be directed to functions as a result of actions performed by a user of the composition rather than the composition itself, resulting in an unclear and undefined scope of the claim. (MPEP 2173.05(p))


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4 – 11 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e. a product of nature, without significantly more.  
Claims 1 and 10 recite a composition comprising Lactobacillus plantarum CJLP475 and L. plantarum CJLP17.  Claims 4 – 9 recite functional qualities of the recited bacteria.  Claim 11 recites the composition further comprising a cryoprotectant or excipient.  Claim 22 requires non-naturally occurring cryoprotectants or excipients.  These are considered compositions of matter.  (Step 1)  
The recited compositions of bacteria are identified to be judicial exceptions, i.e., products of nature, since the bacteria can be found in nature.  Specifically, L. plantarum CJLP475 is isolated from soy sauce and L. plantarum CJLP17 is isolated from feces and colostrum without genetic, or other, modification thereof (specification, examples 1-2).  The claimed functional activities are inherent qualities of the claimed bacteria and their ability to interact with a host, representing a natural relationship between the bacteria and their host (MPEP 2106.04(b) I i, vii).  The term “excipient” is not specifically defined or limited by the claims or specification.  As such, the term broadly encompasses water, or a product of nature.  The recitation of a “non-natural substance” alone does not preclude the composition from qualifying as a product of nature (MPEP 2106.04(b) II).  The combination of these bacteria alone (claims 1, 4-10), with water (claim 11), or with a non-naturally occurring excipient (claim 22) are neither required nor indicated to exhibit any markedly different characteristic from any naturally occurring 
These judicial exceptions are not integrated into a practical application because although the claims recite bacteria in combination together, with water, or a non-naturally occurring excipient, none of these additional elements are considered outside the scope of a natural product.  The compositions do not provide for any particular improvement in the field, treatment, or transformation of matter such that they impose any meaningful limit on the judicial exceptions.  Rather, they merely link the judicial exception to a particular technological field.  (Step 2A, Prong 2)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they each read on products of nature without significantly more.  Although the claims recite bacteria in combination together, with water, or a non-naturally occurring excipient, none of these additional elements are considered outside the scope of a natural product.  The compositions do not provide for any particular improvement in the field, treatment, or transformation of matter such that they impose any meaningful limit on the judicial exceptions.  Rather, they merely link the judicial exception to a particular technological field.  (Step 2B).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sirichokchatchawan et al. (IDS filed 12.03.2019, NPL #3).
Regarding claim 1, Sirichokchatchawan teaches compositions of Lactobacillus plantarum strains 22F, 25F and 31F.  The reference does not teach the strains together in a single composition.  However, Sirichokchatchawan teaches the strains each exhibit activity against porcine epidemic diarrhea virus (PEDV) (abstract, Table 1) and are useful as probiotics in pigs At the time the claims were filed, it would have been obvious to one of ordinary skill in the art to combine the various L. plantarum strains for their known benefit, as disclosed by the cited references above, since each is well known in the art for the same purpose and would yield a composition with predictable results.  
The reference does not teach the claimed L. plantarum strains.  However, strain names are merely a matter of randomly assigning a number or name to any given strain.  The reference discloses L. plantarum strains that appear to be identical to the presently claimed strains.  Specifically, the L. plantarum strains are isolated from pig feces (abstract) as are applicant’s (specification, example 2), they share the same genus species, and they all exhibit the same functional properties and antiviral effects against PEDV.  Even if the strains of Sirichokchatchawan and those claimed by applicant are not one in the same, these reference strains would, nevertheless, have rendered the claimed strains obvious in view of the clear, close relationship between the strains as evidenced by their belonging to the same species and their essential characteristic.
Regarding claim 4, the L. plantarum strains exhibit activity against PEDV (abstract, Table 1, discussion).
Regarding claims 5 – 7, Sirichokchatchawan teaches the L. plantarum strains would be useful probiotics for treating pigs against PEDV (abstract, discussion).  This indicates that the compositions of L. plantarum would enhance immunity and increase antibodies to livestock when administered.  
Regarding claims 5 – 9, although the reference does not expressly state that the L. plantarum compositions exhibit the claimed functions when administered, these limitations are regarded as intended use type limitations.  The intended use of the claimed composition does not 
Regarding claim 10, Sirichokchatchawan teaches live and cell free supernatants (lysates) of the L. plantarum strains (abstract, discussion).
Regarding claim 11, the cell free supernatants are combined with sodium hydroxide, or an excipient (p.384).
Thus, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of evidence to the contrary.


Claims 1, 4 – 12 and 22 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sirichokchatchawan et al. (IDS filed 12.03.2019, NPL #3) in view of Gisela et al. (2014).
Regarding claim 1, Sirichokchatchawan teaches compositions of Lactobacillus plantarum strains 22F, 25F and 31F.  The reference does not teach the strains together in a single composition.  However, Sirichokchatchawan teaches the strains each exhibit activity against porcine epidemic diarrhea virus (PEDV) (abstract, Table 1) and are useful as probiotics in pigs (abstract, Table 1, discussion).  At the time the claims were filed, it would have been obvious to one of ordinary skill in the art to combine the various L. plantarum strains for their known 
The reference does not teach the claimed L. plantarum strains.  However, strain names are merely a matter of randomly assigning a number or name to any given strain.  The reference discloses L. plantarum strains that appear to be identical to the presently claimed strains.  Specifically, the L. plantarum strains are isolated from pig feces (abstract) as are applicant’s (specification, example 2), they share the same genus species, and they all exhibit the same functional properties and antiviral effects against PEDV.  Even if the strains of Sirichokchatchawan and those claimed by applicant are not one in the same, these reference strains would, nevertheless, have rendered the claimed strains obvious in view of the clear, close relationship between the strains as evidenced by their belonging to the same species and their essential characteristic.
Regarding claim 4, the L. plantarum strains exhibit activity against PEDV (abstract, Table 1, discussion).
Regarding claims 5 – 7, Sirichokchatchawan teaches the L. plantarum strains would be useful probiotics for treating pigs against PEDV (abstract, discussion).  This indicates that the compositions of L. plantarum would enhance immunity and increase antibodies to livestock when administered.  
Regarding claims 5 – 9, although the reference does not expressly state that the L. plantarum compositions exhibit the claimed functions when administered, these limitations are regarded as intended use type limitations.  The intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural 
Regarding claim 10, Sirichokchatchawan teaches live and cell free supernatants (lysates) of the L. plantarum strains (abstract, discussion).
Regarding claim 11, the cell free supernatants are combined with sodium hydroxide, or an excipient (p.384).
Regarding claims 12, 22 and 23, Sirichokchatchawan does not teach the compositions further comprising the claimed cryoprotectants and excipients and wherein the bacteria are lyophilized.  However, the reference does teach the strains to be effective against PEDV and that such probiotics could be useful in treating PEDV (abstract, Table 1, discussion).  At the time the claims were filed, it was known in the art to combine L. plantarum probiotics with cryoprotectants and excipients for lyophilization.  In support, Gisela teaches L. plantarum probiotics are commonly preserved and stored for optimal viability (abstract).  Specifically, Gisela teaches skim milk, milk powder and trehalose act to protect L. plantarum during freeze drying (lyophilization) and provide for optimal function, storage, viability and functionality when administered as probiotics (abstract).  Thus, in considering the teachings of the prior art, one of ordinary skill in the art would have been motivated to combine probiotic L. plantarum strains with the instant cryoprotectants/excipients and lyophilize the compositions with a reasonable expectation for successfully obtaining effective L. plantarum composition for treating PEDV.  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4 – 12 and 22 – 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 – 12, 22 – 23 of copending Application No. 16/619 804 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to compositions comprising L. plantarum strain CJLP475 and a second L. plantarum strain.  The compositions are claimed to have the same activities, cryoprotectants, excipients and lyophilization.  The claims differ by one single strain of L. plantarum.  However, it is noted that strain names are merely a matter of randomly assigning a number or name to any given strain.  The reference discloses L. plantarum strains that appear to be identical to the presently claimed strains.  Specifically, the L. plantarum strains share the same genus species and exhibit the same functional properties and antiviral effects against PEDV.  Even if the strains of the reference application and those claimed by applicant are not one in the same, these reference strains would, nevertheless, have rendered the claimed strains obvious in view of the clear, close relationship 

Claims 1, 4 – 12 and 22 – 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 7, 10, 14 - 16 copending Application No. 16/979 725 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to compositions comprising a L. plantarum strain.  The compositions are claimed to have the same activities, cryoprotectants, excipients and lyophilization.  The claims differ by the strains of L. plantarum.  However, it is noted that strain names are merely a matter of randomly assigning a number or name to any given strain.  The reference discloses L. plantarum strains that appear to be identical to the presently claimed strains.  Specifically, the L. plantarum strains share the same genus species and exhibit the same functional properties and antiviral effects against PEDV.  Even if the strains of the reference application and those claimed by applicant are not one in the same, these reference strains would, nevertheless, have rendered the claimed strains obvious in view of the clear, close relationship between the strains as evidenced by their belonging to the same species and their essential characteristic.

Claims 1, 4 – 12 and 22 – 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8 – 9, 17, 20 of copending Application No. 16/618 745 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to compositions comprising L. plantarum strain CJLP475.  The compositions are claimed to have the same activities, cryoprotectants, excipients and lyophilization.  The claims differ by one single strain of L. plantarum.  It would have been obvious to one of ordinary skill in the art to combine the various L. plantarum strains for their common benefit as it would yield a composition with predictable results.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915. The examiner can normally be reached Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699